ORDER
PER CURIAM.
Appellant, Universal Packaging Systems, Inc., appeals from the judgment of the Circuit Court of St. Louis County in favor of Ken P. Murphy d/b/a M & K Engineering Consultants on his quantum meruit claim. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).